Stolz, Judge.
The defendant was convicted of the offense of burglary and appeals from the denial of his motion for new trial based on general grounds only.
The dwelling in question is the apartment of Barry Collier. The items involved are certain stereo equipment and speakers. The corpus delicti was established by two witnesses who observed at least two persons removing "electronic equipment like speakers” from Collier’s *336apartment. One of the witnesses thereupon called the police, went outside, and yelled at the perpetrators, who then fled on foot. Another witness saw three individuals, one of whom was the defendant, with goods in their hands, which looked to him like stereo equipment and speakers, run into an apartment located at 849 Piedmont Avenue. Officers, after obtaining a search warrant, entered the apartment and found a number of items which were identified as coming from the burglarized apartment.
Submitted June 26, 1974
Decided July 10, 1974.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Morris H. Rosenberg, James H. Mobley, for appellee.
Here, there are corroborating facts and circumstances, which, in themselves and independently of the testimony of the accomplice, directly connect the defendant with the crime. Code § 38-121. Allen v. State, 215 Ga. 455, 457 (111 SE2d 70) and cits.

Judgment affirmed.


Eberhardt, P. J., and Deen, J., concur.